Electronically Filed
                                                                        €. 0,.::
                                                          i
                                                                                   ~~
                                                          rl¢'1
                                                              0   "':
                                                                                        '
                                                              Jtt

                              IN RE: State of Texas vs. William Cody Thompson
                              CASE NUMBER: 13-CR-2837
                              56th District Court

Dear Clerk:

Please find enclosed a copy of the notice of appeal was filed in the above case. This case is assigned to the 14th COURT OF
APPEALS, HOUSTON TEXAS. Please note the following information.


             Date of Judgment or Order Appealed from: February 19, 2015 (Judgment of Conviction by Jury)
             l~ollce of Appeal: 0271972015
             Motion for New Trial: N1 A
             Offense Convicted of: POSS OF CHILD PORNOGRAPHY
             Judgment and Sentence: Ten (10) Year's Probation
             Trial Judge: Lonnie Cox
             Court Reporter: Dale Lee


Any motions for Extension of Time to file the record on appeals must be filed directly with the Court of Appeals. A copy of this
assignment letter is being mailed to all counsel of record. Thank you.



Sincerely,

JOHN D. KINARD
DISTRICT CLERK
GALVESTON COUNTY, TEXAS

n,.~tJ&)'ulWv-

                  600 59'" Street, Room 4401, Galveston County Justice Center, Galveston, Texas 77551-2388

                                                                                                         DCAPALCA "'
                                           Plume (409) 166 2424             r(l!( (409) 766 2292         Appeal- Assignment letter to the Court of Ap
                                                                                                         1001965

                                                                                                                                       1
                                                                                                        llllllllllllllllllllllllllllllllllllllll
                                                       Electronically Filed
CC: With Attachment Notice of Appeal

€€.   ~aek Road), €1 imina! Bistr iet Attorne) of 6aheston €otto!), 'Fexas
      600 59'" Street, Suite 1001
      Galveston TX, 77551-4137



CC· James Ducote~   Attorne~ for Appellant
      3027 Marina Bay Dr. Suite 110
      League City TX 77573-2888




CC: Dale Lee, 56'' Court Reporter
    600 59'' Street
    Galveston, TX 77550




                 600 59'' Street, Room 4401, Galveston County Justice Center, Galveston, Texas 77551-2388

                                           P!lane (409! 766 2424 .'"m< (409} 766 2292


                                                                                                            2
                                              Electronically Filed



                               CAUSE NUMBER           ~Y£'~3 l
                                        ZG!S FEB 19
 THE STATE OF TEXAS                                         N1 9: S6N THE DISTRICT COURT OF
                                      ·-.........
 vs.                                                 . : · , '• ••· .:·~~~rESTON, COUNTY, TEXAS
w·, ,~~ a..n" ~ \\11YYkf7~                                   ~ .· · ~~lo+t'\..JUDICIAL DISTRICT
                                      NOTICE OF APPEAL
                          c (
                       IC?'t '\         l £J 1,--,_ Y'-J I r1l         0r>.\ <
                          . oay or
            vu " " ' .1_ '-"            I l . "-" \ __'::'11.)'-'_ '_" (__L..' t--'the Uetendant

 individually or by Attorney, in the above styled and nun1 ered cause by written notice
 hereby excepts to Judgment/Sentence or appealable order. Defendant hereby gives
 Notice of Appeal to be filed in the Court of Appeals, I" or 14'h Supreme Judicial District:




                                                     -
                                                    ~~
                                                                      ..........._
                                                    . De£~                           5
                                                       Or


                                                       "'ate oan,o.

 The Following to be Completed by Clerk:

 Date of Judgment or other Order Appealed frQm·
 Name Q[Irial CQllrt Illdge·
 Name of Court Reporter:
 Name of Attorney on Appeal:                              Bar No.
 Address:
 Telephone No.                                Fax No.
 Name of State's Attorney on Appeal : Jaci< Roady, Bar No. 24027780 Galveston County
 Cnminal District Attorney, Galveston County Courthouse, 600 59 1H Street, Galveston,
 Texas 77551 Phone No. (409} 766-2355 Fax No. {409} 766-2290
 Defendant Incarcerated?     Yes- - No
 o,  ._..
 Offense Convicted
                  '
                   of:
                               ·'·
 \Vlto Assessed Pmtislntiertt? Trial Court       Jury
 /1.ppeals Consolidated under this Cause No:
 Companion Case, if Applicable:
 Defendant on Appeal Bond? Yes               No- -
                                                                      DCAF -~••
                                                                      Appeol Notice
                                                                      995430

                                                                                                   3
                                                                      Ill                IIIII